 120DECISIONSOF NATIONALLABOR RELATIONS BOARDBeyerlChevrolet,Inc. and International Association ofMachinists and AerospaceWorkers, District LodgeNo. 63, AFL-CIO. Case 6-CA-5441FINDINGS OF FACTITHE BUSINESS OF RESPONDENTSeptember19, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn April 19, 1972, Trial Examiner Fannie M.Boyls issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt her recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as itsOrder the recommendedOrder of the TrialExaminerand hereby orders thatBeyerl Chevrolet,Inc., its officers,agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case, initiatedby a charge filed on March 29 and a complaint issued onOctober 29, 1971, was tried before me at Pittsburgh, Penn-sylvania, on January 11, 12, and 13, 1972. The complaint,as amended at the hearing, alleges that Respondent, BeyerlChevrolet, Inc., violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act by engaging in numerous acts ofinterference with and restraint and coercion of its employ-ees in their organizational rights and by refusing to bargainwith the Charging Party, International Association of Ma-chinists and Aerospace Workers, District Lodge No. 63,AFL-CIO. Respondent filed an answer in which it deniedthat it had engaged in any of the unfair labor practicesalleged. Subsequent to the hearing counsel for the GeneralCounsel and for the Respondent filed helpful briefs.Upon the entire record in this case and my observationof the demeanor of the wintesses, and after due considera-tion of the briefs, I make the following:Respondent, a Pennsylvania corporation having an of-fice and place of business in Monroeville, Pennsylvania, isengaged in the retail sale and service of automobiles. Duringthe 12-month period preceding the issuance of the com-plaint, Respondent had a gross volume of business in excessof $500,000 and received goods and materials valued inexcess of $50,000 for use at its Monroeville dealership di-rectly from points outside the Commonwealth of Pennsyl-vania.On the basis of these admitted facts, I find thatRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalAssociation ofMachinists and Aero-spaceWorkers, District Lodge No. 63, AFL-CIO (hereincalled theUnion), is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Respondent's Admitted Refusal to Bargain: Contentionsof the PartiesFollowing an organizational campaign which startedabout October 1970, Union Representatives Ted Bold andLeonard Schloer, on February 10, 1971, approachedRespondent's president, Jack McTigue, claimed that a ma-jonty of Respondent's service department employees haddesignated the Union to represent them, offered to show theauthorization cards, and requested recognition and bargain-ing.McTigue declined to look at the cards or to recognizethe Union as the employees' bargaining representative. Hetold the union representatives that any further discussionsshould be had with Respondent's legal department and gavethe representatives the name and telephone number of anattorney (different from Respondent's present counsel).Union Business Agent Bold thereafter twice called theattorney's office but was unable to reach him. On February11, February 24, and March 2, Bold wrote McTigue, renew-ing the Union's request for recognition and bargaining andclaiming that it represented a majority of Respondent's em-ployees in an appropriate unit consisting of the followingspecifically defined category of employees:All automotive mechanics, body and fendermen, ap-prentices, helpers, lubricators, lot boys, reconditioners,partsmen, parts truck drivers, car jockeys, and otheremployees of the service department, excluding all of-fice clerical and professional employees, watchmen,guards, salesmen and supervisors.Although each of these letters was sent by certified1This is the unit which Bold testified he orally described to McTigue onFebruary 10 as that which the Union was representing It is also the unitalleged in the complaint as appropriate and which is herein found to beappropriate199 NLRB No. 24 BEYERL CHEVROLET, INC.mail, each was returned to the Union, marked "Refused" or"Unclaimed."Respondent admits that it refused to recognize andbargain with the Union on and after February 10, 1971. Indefense of its action it makes several contentions. It asserts(1) that the Union never made a clear and unequivocalbargaining demand; (2) that the Union did not represent amajority of the employees in an appropriate bargaining unitat any time; and (3) that, in any event, Respondent shouldnot be required to bargain with the Union in the absence ofa representation election in which the Union establishes itsmajority status.The General Counsel contends, on the other hand, thattheUnion did, on February 10, 1971, make a clear andunequivocal request for bargaining, which Respondent de-clined; that the Union had in fact been designated by amajority of Respondent's employees in an appropriate bar-gaining unit as their representative; and that Respondent,commencing before and continuing after its initial refusalto bargain, engaged in numerous and serious independentviolations of Section 8(a)(1) of the Act which would tend toundermine the Union's majority status and make it unlikelythat an election could reflect an uncoerced desire of theemployees.B. The Bargaining DemandRespondent's president, McTigue, testified that whenUnion Representatives Bold and Schloer came to his officeon February, 10 and requested recognition, they said thatthe Union represented Respondent's "people" or its "shop"and asked McTigue how many employees were in eachsection and in the shop. McTigue did not think they spelledout the exact categories of the employees they purported torepresent.Union Representative Bold, on the other hand, testi-fied that he told McTigue that the Union representedRespondent's service employees, listing their job classifica-tions substantially as spelled out in the demand letterswhich he sent Respondent on February 11, February 24,and March 3 and which Respondent refused to accept. Boldand Schloer acknowledged that they did not know the exactnumber of employees in each category but believed that thetotal number of service department employees was about 64or 65. Bold asked McTigue the exact number. McTigueadmittedly replied that he did not know the exact number.It is undisputed that Bold had in his possession at thattime the cards of the employees who had designated theUnion to represent them-all of them service departmentemployees-and offered to let McTigue see them or havetheir authenticity checked by an impartial third party. Mc-Tigue did not then raise any question about the unit theUnion was purporting to represent and I am satisfied thatany question raised in this regard at the hearing was anafterthought and had no bearing on McTigue's refusal torecognize the Union and bargain with it. Moreover, I amsatisfied from all the evidence that Bold did, as he testified,inform McTigue that the Union represented Respondent'sservice employees. Whether he named all the job classifica-tions in the service department is immaterial.C. The Union's Majority Status in an AppropriateBargaining Unit1211.Unit placement of certain employeesin servicedepartment unitRespondent and the Union, while agreeing in generalthat a unit of Respondent's service department employeesis appropriate for purposes of collective bargaining, do notagree as to some of the specific inclusions or exclusions ofindividual employees or job classifications in that unit. Atthe hearing the parties submitted a list of employees (num-bered 1 through 76) grouped in job classifications whichRespondent claims should be in the appropriate bargainingunit (Joint Exh. 1). The General Counsel prior to the hear-ing drew a line through 14 of thesenames,claiming thatthey were not appropriately included in the service depart-ment unit. He subsequently withdrew his objection to theinclusion of two of thesenames,R. Lydic (#35) and JerryUnck (#27).2 Among the remaining 12 deletions are 4 em-ployees listed as "Fire Guards (Watchmen)," 6 employeeslisted as "Custodians," 1 new-car conditioner, E. Fisher(#25) whose employee status on February10 is in issue,and 1 service assistant, L. Pickens (#34) whose formersupervisory position and special status with Respondent arealleged to cause him,to lack a community of interest withother unit employees. These contested inclusions will nowbe considered.a. "Fire guards (watchmen)" is the appellation given byRespondent at the hearing to four men whose duties andresponsibilities, it was stipulated, are substantially the sameas those described by one of them, John Gorazd, at theheanng.3 Gorazd is an elderly pensioner, who, during theperiod here relevant, worked 19-1/2 hours a week in theperformance of watchman and custodial duties for Respon-dent.He worked principally in the main building whichcontains the sales offices, management offices, accountingdepartment, and new-car showroom. The service area ad-joins the main building and both are enclosed by a fencehaving two access gates. It was the duty of Gorazd and theother three men in his category (all of whom worked athours when most of the other employees were not present)to keep the doors and gates locked, to let the salesmen andother personnel working in the evenings or on Saturdays outof the doors, and to admit authorized personnel havingpasses or whom they recognized as having duties to performafter regular working hours. They carried no firearms butwere instructed to call the fire department in case of a fireor the police department in case of anyone trying to breakinto the place. One of these men actually had called thepolice on one occasion. On another occasion, Gorazd com-plained to President McTigue and later to the night-shiftforeman about a mechanic who was developing a habit-of staying around a half hour or an hour after his shift2At pages 315,317 and 318 of the transcript of record the name Urick(#27) has erroneously been spelled"Vuick " Thetranscript has accordinglybeen corrected to reflect the proper spelling. Another employee named JerryVuickis listed as#70 in Joint Exh I No one has questioned the proprietyof his inclusion in the appropriate unit.3The other three men in this category are P.Turock, C. Saunders, and AMiezo 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDended.4 They stopped this practice. It was also the duty ofthese men to answer the telephone and to perform cleanupservices in the offices, salesroom, and lavatory of the build-ing in which they worked. They spent 60 or 70 percent oftheir time on cleanup duties and 30 or 40 percent on watch-man duties.On the basis of all the evidence I am persuaded that asubstantialpart of the duties of the four men involved workas guards "to enforce against employees and other personsrulesto protect property of the employer or to protect thesafety of persons on the employer's premises" and that theytherefore may not, under Section 9(b) of the Act, be includ-ed with nonguards in a bargaining unit.Augusta ChemicalCo.,124 NLRB 1021, 1023-25;St.Regis Paper Company,128 NLRB 550, 551-552;W.W. Chambers Co., Inc., 124NLRB 984, 988. Moreover, even their nonguard duties-their custodial work-is not performed in the service de-partment and they have little contact with service depart-ment employees. Accordingly, even if they should not beconsidered as guards within the meaning of the statute, theylack a community of interest with the service departmentemployees and for that reason should be excluded from theservice department unit.Helms Motor Express, Inc.,107NLRB 132, 135;J.Heber Lewis Oil Company, Inc.,123NLRB 1115, 1116.b.The "custodial employees" listed by Respondentamong those employees Respondent claims are appropri-ately within the unit consist of five, Ottavian, Haines, Baird,Duschel, and Milne, who do cleanup work in the servicedepartment area and one, McCrea, who spends 1-1/2 or 2hours of his 5-hour day at cleanup work in the showroomand conference room.McCrea's duties and responsibilities clearly differenti-ate him from the other employees in this group. He is asocial security annuitant who normally works 5 hours a dayand 4 days a week. On his way to work he picks up the mailat the post office and delivers it to McTigue's office. He thenputs out the flags, opens the showroom doors, cuts ads frompapers and posts them on a bulletin board in the office andin the showroom, sweeps the showroom floor and alsomeeting there, again goes to the post office for mail, runserrands at a drugstore or bank for office personnel, andmakes daily deposits for Respondent at the bank. He doesno work in connection with the service department and seesa service department employee only rarely when the lattercomes into the showroom to charge a battery or clean wind-shields.He is supervised by McTigue, by the showroommanager, Stockman, and by the auditor, Hann, and not byany service department personnel. His custodial duties con-sume only about 1-1/2 or 2 hours a day. Most of his timeis consumed with clericalor messengerrather than custodialduties and all of his duties are closely related to those of theoffice andsales personnel.I find that McCrea does notshare any discernible community of interest with the servicedepartment employees and should not be included in thesame unitwith them.The other five custodial employees are regular part-4Gorazd testified that he was apprehensive that the mechanic, workingalone, might get hurt For safety reasons, Respondent's practice was to forbidemployees to work any in department alone.time employees who work exclusively at custodial work.Theyclean the areasused bythe service department em-ployees and would therefore fall within the general categoryof service department employees.Although the ChargingUnion has not sought to organize them,does not normallyinclude them in units with other service department employ-ees, and does not want them in that bargaining unit, UnionBusiness Representative Bold testified that he has consent-ed that one custodial employee be included in the servicedepartment unit where an employer has insisted upon suchinclusion in connection with consent election agreements.The Board,however,noted inSomerville Buick,Inc.,93NLRB 1603, that boththe Teamsters and Machinists Un-ions have in numerous cases involving automobile dealer-ships claimed to represent this class of employees and theyhave been included in the unit with other service employees.Moreover, it does not appear thatany otherunion is seekingto represent the custodial employees separately and thisconsideration,in addition to the fact that the service depart-ment custodial employees do have some community of in-terest with other service department employees,leads me toconclude thatthey shouldbe included in the same unit.Ideal Laundry and Dry cleaning Co.,152 NLRB1130, 1134-35, enfd. 372 F.2d 307 (C.A. 10);The SheffieldCorporation,134 NLRB1101, 1105.c.Employee Fisher, listed byRespondent as an em-ployeeof the service departmenton February10, 1971, wasfirst employed by Respondentin January1969, was laid offin November 1969, and was recalled inFebruary 1970 butthen declined to return.At hisrequest in March 1970, how-ever,he was taken back and worked until October 1970,when he was again laid off. He had not been recalled byRespondent by the date of the Union's bargaining request;nor was he thereafter recalled.In November1970 he ob-tained higher paying employment at another location butdid not inform Respondent of this. Respondent carried himon its records as an employee in layoff status and he wascovered byits fringe benefit insurance program throughMay 31,1971. Prior to that date Respondent had receivedno notice that he had taken employment elsewhere andwould not return.In these circumstances,itwould appearthat he had a reasonable expectancy of recall on the dateof the bargaining request and should be considered as in theappropriate bargaining unit as of that date.d. Employee Pickens who, priorto 1967,worked forRespondent as a body shop foreman and as its service man-ager, is listed by Respondent as one of its three serviceassistants.The GeneralCounsel,while not contending thatthe other two service assistants are improperly included inthe bargaining unit,contends that Pickens'status and dutiesare different from those of the other two and that he shouldbe excluded from the unit because he does not share acommunity of interest with the other service departmentemployees.Pickens is now an elderly man who regularlyworks for Respondentabout 2 daysa week and about 5hours each of those days.He works with the warranty clerk,Sullivan,handling the orders on warranty work by drawingthe record cards from Respondent's files, attaching them tothe repair orders, and giving them to Sullivan for transmittalto the men who perform the repair work.Pickens works ata desk and does not normally have much contact with the BEYERL CHEVROLET, INC.men who actually service the cars. By reason of his pastexperience as body shop foreman and service manager,however, he offers advice to the men at times when anemergency or unusual situationarises.Also, because of hispast valuable services, Respondent granted his request forthe use of a company car when he started working part-timeas one of the service assistants. The record does not showthe duties of the other service assistants, who are concededlyin the bargainingunit. I find that there is a sufficient com-munity of interest between Pickens and the other servicedepartment employees to warrant his inclusion in the samebargaining unit with them. I do not regard his past supervi-sory status or Respondent's loan to him of a company carfor his personal use as factors justifying his exclusion fromthe unit to which the other service assistants belong.2. The Union's majority statusThe list of service department employees with the in-clusions and exclusions noted in the preceding subsection ofthisDecision shows 10 body shop employees; 9 parts de-partment employees; 8 new- and used-car conditioner em-ployees; 3 service assistants; 4 service consultants; 32mechanical shop employees; and 5 custodians-a total of71 employees in the unit herein found to be appropriate.Union authorization cards signed by 38 of these 71employees prior to February 10, 1971, were duly authenti-cated at the hearing by the employee who signed his cardor by an employee who witnessed his signature on the cardand received in evidence.5 The Union, therefore, had beendesignated by a majority of Respondent's employees in theunit herein found appropriate for purposes of collective5Thirty-one of these employees whose cards were not in controversy werereceived in evidence as G C. Exh. 5(1) through 5(3 I) The cards of theremaining employees are identified in the transcript of the record as follows.Carl Polhamus-GC 5 (32) (Polhamus credibly testified that his card,dated February 1, 1970, was in fact signed on February 1, 1971 )Anthony Palanno, Jr.-GC 5 (32) (It was stipulated that this card,dated January 5, 1970, was in fact signed on January 5, 1971 )Edwin Spiegel-GC 5 (34) (Respondent initially challenged the authen-ticity of the signature of this card but later withdrew its objection aftertalking to Spiegel )RobertBrosius-GC 5 (35). (Respondent also initially challenged theauthenticity of the signature on this card but later withdrew its objec-tion )Ronald Salsgiver-GC 5 (36). (Employee Pyle witnessed the signatureon this card and it was stipulatedthatthe signatureis authentic Thename on this card does not appear from the transcript and has beensupplied by the Trial Examiner from a descriptive list of the exhibitsmade at the hearing.)Harry Hadden-GC 5 (37) (This card is undated but employee Fannincredibly testified that he saw Hadden sign it at a union meeting in lateDecember 1970 or early January 1971.)Robert Kowalczuk-GC 5 (38) (Kowaiczuk credibly testified that heinitially signed a union card about January 15, 1971, at the request ofemployee Campbell, and that on September 22, 1971, upon being in-formed by Campbell that the card had been lost, signed another card-the one received in evidence-dating itJanuary 15, 1971 His testimonywas corroborated by Campbell, by employee Stahovic who received thecard from Campbell and listed it on a slip of paper with other employees'cards received by him and turned over to Union Representative Schloerpoor to February 10, 1971, and by Union Representative Schloer whoreceived the original card from Stahovic )All 38 cards were arranged in alphabetical order and marked by the reporter,seriatim,GC 5(A) through 5 (LL). The identity of these cards in the folderof exhibits has been corrected to conform to the transcript of record as abovedescribed.123bargaining by the date the Union requested recognition andbargaining and Respondent refused such request.D. Respondent's Acts of Interference,Restraint, andCoercionPrior to his layoff between December 3 and December27, 1970, employee Ralph Stahovic had talked to his fellowmechanics about organizing and had taken a poll among theservice department employees which convinced him that amajority of them wanted representation by the Union. Dur-ing the period of his layoff, he called the Union's businessrepresentative, Ted Bold, and they set up a union meetingfor December 17. Only Stahovic and three other employees,Pyle, Green, and Fannin, attended the meeting. They signedunion authorization cards and were given cards to distributeto other employees. Thereafter, as shown below, Respon-dent through a number of its management representativesengaged in numerous acts' of interference, restraint, andcoercion designed to discourage the employees in their un-ion affiliation or adherence and to preclude a free choice inany representation election.1. Interrogation, giving impression of surveillance, andthreats of reprisalOn December 27, 1970, Service Manager Coyne tele-phoned Stahovic, asking him to return to work on the nextday. Either during the telephone conversation or when Sta-hovic returned the next morning, Coyne asked him if he wasthe "instigator" or "organizer, trying to organize a union."Stahovic replied, "not me," and inquired where Coyne got"that idea." Coyne replied that he just happened to hear itfrom someone but did not believe it. He refused to revealthe source of his information.Shortly thereafter, around the first of January 1971,Coyne called employees Green and Pyle to his desk, toldthem that he had heard they were trying to organize theshop, and asked them if they were the organizers. Greenreplied that he was not the organizer but was definitelyprounion. Coyne told them that he understood they werepassing out union cards. Green acknowledged that he waspassing out cards. Coyne then asked if Green had a card.Green gave Coyne a card and asked if he wanted to sign itbut Coyne declined. Pyle appeared upset by the questionsCoyne was' asking. He assured Coyne that although he wasnot the instigator, he was definitely in favor of a union andasked Coyne who told him that he, Pyle, was one of theorganizers. Coyne refused to divulge the source of his infor-mation and Pyle told him he did not like anyone "goingbehind [his] back" and making such an accusation. Coynestated that of all people, he did not think that Pyle andGreen would be involved with anything like that.6Around that time, in late December or early January,Coyne called together about 18 or 19 shop employees. Ac-cording to employee Gunther's credited testimony, the fol-lowing took place:Well, he started out by saying that he heard rumors of6 There is no substantial dispute concerning the facts set forth in the twopreceding paragraphs, which are based on the testimony of Stahovic, Green,Pyle, and Coyne 124DECISIONSOF NATIONALLABOR RELATIONS BOARDtrying to organize the union in the shop, he knew theguys that were behind it, and he knew the guys whosigned cards and the ones who didn't, he told us at thattime of the GM strike and we were slow and we couldprobably operate with four or five less men. He saidyou know that will affect the younger guys, they wouldhave to go and that was about the extent of all that wassaid that day.Coyne denied threatening employees with a layoff if theybrought the Union in and testified that he merely asked theemployees whether they preferred a layoff or a short week.Respondent had already laid off some employees, includingStabovic, because of the GM strike which adversely affectedits businessand had recalled Stahovic. Coyne's mention offurther layoffs or a reduction in hours at the same time hetold the employees he knew who had signed union cardsplainly warranted an inference by the employees that theremight be a connection between the two events.In January, as employee Campbell was walking towardthe timeclock at quitting time, Coyne approached him andsaid, "you know lust between you and I I think we got aunion organizer down there." When Campbell asked who,Coyne named Ralph Stahovic. Campbell replied "Well Idon't know" and left the shop.In February, Coyne approached employee Coudriet athis work station and remarked, "I understand that you area union instigator."When Coudriet did not reply imme-diately,Coyne stated that he was surprised to learn thatCoudriet was involved. Coudnet then told Coyne that hedid not know what Coyne was talking about.On June 3, during Coyne's employment interview with-John Johns and while introducing him to Foreman AndyRudolf, with whom it was expected Johns might be workingon the following day, Coyne told Johns that Respondent'sestablishment was a nice place to work and Rudolf agreed.Coyne added, however, that Respondent was "having alittle trouble right now" and had "a few troublemakers"who were trying to get a union started. He told Johns, "ifyou want some advice from me you will just stay away fromthese guys as much as you can and you won't get into anytrouble." Foreman Rudolf volunteered, "if it was up to me,and if I knew who these fellows were ... you know whatIwould do" and at that point he made a gesture with histhumb. Coyne stated that he "had a pretty good idea" as towho some of them were but did not name anyone.'I find that the conduct of Service Manager Coyne inasking individual employees whether they or named fellowemployees were the instigators or organizers of the Unionand in tellingsome of them that he heard they were the7The above accountis basedon Johns' credited testimony Coyne deniedmentioningthe Unionduringthis conversationand testifiedthat he merelytold Johns, "We're havingsomeproblems inthe shop. Now, what I want youto do isdo your work, mind yourown business. If you have any problems,you come andsee me."He did notrecall RudolfgivingJohns "the thumb "He further testified that hedid not knowat that timewho was trying toorganizefor the Union. RudolfconfirmedJohns' testimony to the extent thathe agreedwith the statementthat Respondent was "a pretty good outfit towork for"but testifiedthat tohis "knowledge" he, Rudolf, had not made anygesture like giving someonethe thumb and that no mention of the Union wasmade duringthat conversation Johns testified in a straightforward andconvincing manner and I am satisfied that his recollectionof the conversa-tionswith Coyneand Rudolf was more accurate thantheirs I credit Johns'account.organizers and expressing disappointment about their ac-tion when they acknowledged support or sympathy for theUnion constituted coercive interrogation of the employees.I further find that Coyne's statements that he had heardcertain employees were the organizers and knew the identityof those who had signed union cards, along with his refusalto divulge the source of his information, were designed toand did give the employees the impression that Respondentwas engaging in surveillance of the employees' union activi-ties.8 I also find that Coyne's statement to the 18 or 19assembled employees that Respondent could probably getalong with 4 or 5 less men, at the same time he told theemployees that the Respondent knew which employees hadsigned union cards, and Foreman Rudolf's statement tonew employee Johns that he would give the thumb to theemployee organizers if he knew who they were, after Coynehad advised the new employee to stay away from the "trou-blemakers" who were trying to get a union started, consti-tuted veiled threats of reprisal against employees forengaging in union activities. All this conduct was clearly inviolation of Section 8(a)(1) of the Act.2.Foreman Giles' threatened loss of benefits and othercoercive conductIn February, Donald Giles, foreman over used-carbody reconditioning, told employees Lawrence and Burtonthat Respondent had been good to them and that if theUnion became their bargaining representative, they wouldhave to pay for their hospitalization and uniforms. He ad-vised them not to sign union cards if they had not alreadydone so. Respondent currently pays the cost of its employ-ees' uniforms and hospitalization and life insurance.Later, in September, Giles approached a group of em-ployees who were standing in the used-car departmentabout lunchtime and asked one of them, Thompson, whathe thought of the union situation. Thompson replied that hewas not very well informed about the situation. Giles thenstated that it was his understanding that if the Union camein, the employees would be required to pay half the cost oftheir uniforms and their hospitalization and life insur-ance.9 Giles also told employee Kowalczuk the same thinglater in September.I find, as alleged in the complaint, that Respondentthrough Foreman Giles threatened employees with a loss ofbenefits if they selected the Union as their bargaining repre-sentative and that this constituted a violation of Section8(a)(1) of the Act.In about April Foreman Giles was sitting at the bar ina restaurant talking about the Union to employee Stanger-one when employee Coudriet joined them. After Stangerone8 AmericanNational Stores, Inc,195 NLRB No3, Associated Mills, Inc,190 NLRB No 89 The above findings are based upon thecreditedtestimonyof employeesCampbell and Thompson Giles admittedaskingThompson, "What's hap-pening withthe Union9" and adding,"Paid uniforms and paid hospitaliza-tion,"but testified thathe said nothing further andthatboth of themlaughedHe testifiedthat he did not remember whathe saidto Campbell butdenied telling anyemployee hewould have to pay a portionof the cost ofhis insurance or uniforms. It does not sound reasonable to me that Gileswould merely have said"Paid uniforms and paid hospitalization," as hetestified, without anyexplanationas towhat he meant.I find the testimonyof Campbell and Thompsonmore convincing and I credit it BEYERL CHEVROLET, INC.125left,Giles told Coudriet that a mutual friend of theirs wasmad at him for being antiunion. He explained to Coudrietthat he was not in fact antiunion but did not want to getinvolved.He added, "you know, the company has thenames of all the people that signed cards and ... there isfive or six guys that had better watch their step."" I find,as alleged in the complaint, that Respondent through Fore-man Giles on this occasion indicated to Coudriet that Re-spondent was keeping its employees' union activities undersurveillance, and that his statements, particularly in warn-ing that five or six of the employees had better watch theirsteps,were clearly coercive and in violation of Section8(a)(1) of the Act.3. The meetings called by Vice President GrimesWithin a few days after the union representatives, onFebruary 10, had called upon Respondent's president, Mc-Tigue, and requested recognition and bargaining, manage-ment representatives decided that Vice President Grimesshould call meetings of the service department employees toinform them of the demand and to ascertain the basis of theemployees' dissatisfaction.The employees were called to the lunchroom in theearly afternoon by Service Manager Coyne and told thatGrimes had heard something from some union people andwanted "toget ideasas to what it [was] all about." Grimesthen took charge of the meeting and told the employeesabout the visit of the two union representatives to Mc-Tigue's office, claiming to represent the employees, andMcTigue's referral of the matter to Respondent's counsel.He stated that Respondent had always operated in a familyatmosphere and wanted to keep it that way. He gave as anexample of the family atmosphere that if an employee hada friend or relative who needed work, he could sometimesget the friend or relative a job with Respondent, but that ifthe Unioncame in, it would be harder to do so. I t Grimesasked the employees why they were dissatisfied or unhappyand whether they and management could not settle thingsamong themselves. The complaints then aired by the em-ployees andmanagement's disposition of the complaints isdescribed below:Respondent's pay system:Respondent's standard prac-tice was to pay a higher rate of pay for what was termedproductivetime(for which the customer could be billed)than for nonproductivetime. In early December 1970, dueto economic hardships caused by the General Motors strikethen in progress, the employees were told that they wouldbe paid only for productive time. This meant that the em-ployees might be paid for only part of their 8-hour workday.At the meeting with Grimes, employee Brinley asked, "Arewe on the productive rate system or do we go back to our10 The above finding is based upon the credited testimony of Coudriet, notspecifically denied by Giles11Coyne atfirst testified that Gnmes told the employees that if the Unioncame in,Respondent"would not be able" to give an employee's friend orrelative a job when an opening was available but he later corrected histestimony by stating that Gnmes said it "would be harder" to do this In anyevent,itwould appear,as the General Counsel contends, thatGrimes' state-ment constituted a threat of loss of benefit if the Union became the employ-ees' bargaining representative and was therefore in violation of Sec 8(a)(l)of the Act.standard system of being paid our hourly rate." Gnmesreplied that he did not know and askedServiceManagerCoyne to answer this question. Coyne assured Brinley,"don't worry, it has all been taken care of." Brinley never-theless insisted on a more precise answer, whereuponGrimes said, "I don't care what it was before ... right now,if you work 8 hours you get paid for 8 hours."12Parts department problem:Another employee com-plained that mechanics were having to lose too much pro-ductive time lining up and waiting for parts in the partsdepartment while employees there were answering the tele-phones or waiting on customers. Grimes agreed that thiswas an unsatisfactorysituationand asked Parts ManagerOttavian if something could not be done about it. Ottaviansaid that the situation could be improved some if there wasonly one telephone line to the parts department and a manwas assigned to answering that phone. This suggested im-provement was instituted during the following week. Al-though the problem of mechanics having to wait for partshas not been entirely solved yet, the situation has improvedsome.Diesel fumes:Employee Carlson complained about thediesel fumes in the shop and the inadequate exhaust systemfor drawing the fumes out, a problem about which the em-ployees had theretofore complained and on which Respon-dent had been working intermittently for years. Grimesasked Mechanical Service Foreman Baird what could bedone about the problem. Baird replied that he had orderedlarger hose or pipes which would fit over the exhaust pipesof the diesels and would have them installed. The pipes hadarrived shortly after the first of the year 1971 or at least priorto the meeting but had not yet been installed, according toBaird, because he would have to use his own maintenancemen to make the adapters required to install the pipes andthe men would have to do this in between production sched-ules.Grimes told the men that the exhaust problem wouldbe taken care of and the pipes were installed within 10 daysor 2 weeks thereafter.Electrical outlets:Employees Carlson and Pyle broughtout the fact that all the welding on tractors and trailers washaving to be done inside the shop, even in good weather,because outside electrical outlets, which at one time hadbeen started, had never been completed. They complainedof the welding flashes in the shop. Grimes promised to getthe electrical contractor back on the premises to finish thiswork and the work was in fact done about a week later.Toolroom problem:Employee Pyle complained that themechanics were having a hard time making a full productive8-hour day because they had to spend too much time hunt-ing needed tools in the toolroom. Grimes asked if there wasnot a toolman in the toolroom to take care of this problemand when Pyle explained that Respondent no longer had atoolroom employee, Grimes asked Baird and Coyne to seeabout getting such an employee back. Within about a weekthereafter a toolroom employee was supplied.Movement of tractors. and trailersin and outof the shop:12 It is not clear from the record whether Respondent before the meetinghad gone backto its standardsystem of paying employees. Those employeeswho had recentlybeen working8 hours a day on productive work would havehad no occasion to know if the systemhad changed.In any event,it is clearthat no announcementhad beenmade priorto the meeting that Respondentwas back on its standard system 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDPyle also complained that for about the last month, sinceRespondent had fenced in its premises and kept the lowergate locked,the employees were unable to turn their trucksand trailers around and get them in and out of the shopwithout backing them onto the highway-an obviously un-safe practice.Grimes promised to see what could be doneabout this movement problem and shortly thereafter thelower gate was opened so that the trucks and trailers couldmake a loop around the building to get in and out. Prior tothemeeting,Pyle had complained to Foreman Baird,Service Manager Coyne,and Showroom General ManagerStockman about the problem but nothing had been done toalleviate it.The ladder problem:Employee Green told Grimes thathe had been asking for 4 or 5 years that management furnisha good strong ladder on which the men could climb to thetop of the trailers on which it was necessary that they fre-quently weld and that the maintenance man's ladder whichthey had been using was extremely unsafe to use. Grimesinstructed Foreman Baird to furnish the men with a goodwooden ladder and this was furnished within about 3 daysafter the meeting.Vacuum cleaner:Green also suggested that Grimes pro-vide"black lung benefits"for the shop employees becauseof the clouds of dust arising and polluting the air throughoutthe shop whenever the high-pressure airhose was used inconnection with cleaning around the rear wheels when theywere removed from the tractor trailers.Green explainedthat a vacuum cleaner was needed for this cleaning job.Baird or Coyne promised to furnish such a vacuum cleanerand it was brought to the shop from the used-car depart-ment that same day or, the next.Other mechanics had com-plained to Baird and Coyne about the dust problem on prioroccasions but nothing had been done about it.Pension plan:Employee Stahovic complained thatRespondent's pension plan was inadequate and mentionedthat one employee who was about to retire would receiveonly $32 a month.Grimes replied that he and PresidentMcTigue were constantly researching and trying to improveon such matters.Although it may be true,as Respondent asserts, thatRespondent had in the past occasionally held meetings ofits employees and invited a discussion of their problems orgrievances,this practice had been abandoned and no suchmeeting had been held during the period of about 6 monthsprior to the Union's bargaining demand.Respondent haddiscontinued such meetings because of a lack of participa-tion by the employees in them.The record leaves no roomfor doubt that the February meeting called by Vice Presi-dent Grimes only a few days after the Union's request forrecognition and bargaining,and prefaced by Grimes' in-quiry whether Respondent and the employees could notsettle their differences among themselves rather thanthrough a union,was motivated by Respondent's desire todiscourage the employees'interest in or allegiance to theUnion.Respondent sought to do this by soliciting theircomplaints and promising to eliminate,insofar as it could,the dissatisfaction which had caused a majority of the em-ployees to join the Union.It is well settled that conduct ofthis type constitutes unlawful interference with the employ-ees' organizational rights protectedby thestatute and wasa violation of Section 8(a)(1) of the Act.N.L.R.B. v. Ex-change PartsCo.,375 U.S. 405;Olin Conductors,185 NLRBNo. 56;JerryDavidson Buick Sales&Service,Inc., 172NLRB No.203.Moreover,to the extent that Respondentremedied these solicited complaints by actually makingchanges in the employees'working conditions,its conductwas additionally and independently violative of Section8(a)(1).Eagle-Picher Industries,Inc.,171NLRB 293.4. President McTigue's speech and distribution of rulebookson March 25, 1971On March 25President McTigue called meetings of theservice department employees immediately after work. Af-ter presenting some of the employees with Chevrolet techni-cian awards and service pins,he distributed to all theemployees a manual or rule booklet in which was set forthcertain company policies and rules, most of which McTiguetestifiedwere already beingfollowed,but some of whichwere new or revised rules. He read to the employees a pre-pared speech on the subject of the Union's attempt to getthe employees to sign authorization cards and warned theemployees,inter alia,that an employee who signs such acard"relinquishes numerous rights and privileges which hehas as an individual to deal with his employer,as he maysee fit,concerning his job and his future,"and "puts hisindividual rights in the hands of third parties or strangers."He also referred to or read from that part of"Beyerl Chev-rolet PolicyStatement"on page 1 of the booklet in whichthe employees were warned"that where unions are,iswherestrikes happen"and were told that five other named Chev-rolet dealerships had suffered long strikes or had closedbecause of unions.The written speechand policystatement,though not alleged to be unlawfully coercive,are definitelyantiunion in tone and warranted the employees in inferringan antiunion motivation for some of the policies or rulesincluded in the booklet.The GeneralCounsel has pointedout several provisions which he contends constitute unlaw-ful interference with the employees'organizational rights.Theseare considered below:Good Friday:Prior to 1971, it had been Respondent'spractice to grant employees 3 hours off,at their request, toattendchurchservices onGood Fridaywithout any loss ofpay. In thepolicy,statementbooklet,employees were givena half day (4 hours) paid holiday on Good Fridayand thoseemployees who preferred to work were paid double for the4 hourstheyworked.In prioryears if theyworked on GoodFridayduringthe 3 hours they could havetakenoff, theywere paidonly for the3 hours. It is a fair inference, and Ifind,that the grant of this benefit to the employees follow-ing the Union's demand for recognition and in the contextof Respondent's expressed opposition to the Union had thenatural effect of chilling unionism among the employeesand was violative of Section 8(a)(1) of the Act.N.L.R.B. v.Exchange Parts Co.,375 U.S. 405.Rule restricting movementof employees:Rule No. 3,Group I,page 16,of the booklet prohibits"Leaving owndepartment during working hours without permission ofsupervisor,except for use of restrooms or lunch."The pen-altiesprovidedfor violations of this rule were:"First Of-fense:Written reprimand and/or suspension for a period of BEYERL CHEVROLET, INC.one week without pay" and "Second Offense: Terminationof employment."It is clear from the credited and undisput-ed testimony of employees Stahovic and Green that no suchrule had existed prior to March 25 and that employees hadfreely moved from one department to another for personalor other reasons without requesting permission from theirsupervisors and without being reprimanded for doing so.Rule restricting use of bulletin boards:Rule No. 7,Group I,page 16,prohibited"Posting or removal of notices,signs or writing in any form on any bulletin boards oncompany property without permission of the management."The same penalties were provided for violations of this ruleas were provided for violations of the rule restricting themovement of employees.It is clear from the record that nosuch restrictions had been placed upon the employees' useof the bulletin boards prior to March 25.The employees hadfreely used these bulletin boards for the posting of cartoons,letters,the listing of items for sale, and other matters. Al-though McTigue had occasionally removed matters whichhe considered offensive,he concededly had not in the pastattempted to censor matters before they were posted.By imposing upon employees these restrictive rules,Respondent not only violated itsdutyto bargain with theUnionabout these changes in working conditions of itsemployees but otherwise tended to chill unionismby requir-ing management's permission to post such things as unionnotices and to move from one department to another onunion business,contrary toprior practice.Respondent'sinstitution of these rules were therefore in violation of Sec-tion 8(a)(1) of the Act.Respondent's establishmentof anemployee committee tohandle grievances and other employee problems:Respondent'srule book also established a formal grievance procedurewhich had theretofore been nonexistent at the dealership. Itprovided for a Step One in which the employee was topresent his grievance within a prescribed time directly to hisimmediate supervisor and for a Step Two in whichthe griev-ance,ifnot settled at the first step, would be presentedwithin a prescribed time to higher management.A griev-ance form to be used for Step One was attached to the backof the rules booklet.McTigue conceded that Respondenthad never prior to March25 hadany formal grievanceprocedure.He testified that his door has always been opento anyone wanting to discuss any grievance or problem andis still open and that no employee has yet used the formalgrievance procedure but that it is available to him if hewants to use it.The rules booklet at page 19 provides:Indirectly allied to the grievance procedure is an em-ployee committee representing all departments.Infor-mal, 30-minute meetings are held once a month withthe service manager.The six committee men (rotatedevery month) by seniorityin each department bring upwhatever individual or shop problemtheychoose.There is no formal agenda.The objective is not tosupplant the grievance procedure,but to supplement it.Minutes from each meeting are posted on companybulletin boards.One representative from the followinggroups will attend.There are then listed the six service employee departmentsand the"ServiceManager and all foremen."Itwas also127provided that"Management will sit in whenever request-ed."It is undisputed that no employee committee had ex-isted prior to the publication of the rules booklet.McTiguetold the employees at the March 25 meeting that the griev-ance procedure and the employee committee were some-thing new and that the employees wouldhavea committeeof six in each department.He asked them to take the book-let home and study it and stated that he would have anothermeetingshortlythereafter"for any explanations that werenecessary."On advice of his present counsel,however, Mc-Tigue did not call another meeting of the employees and thecommitteemen provided for in the rules booklet had notbeen appointed by the date of the hearing. The provisionsfor this committee,as well as the formal grievance proce-dure,however,remain in the rules booklet as a part ofRespondent'spolicyto deal with its employees through anemployer sponsored and dominated committee rather thanthrough a freely chosen labor organization.ThisRespon-dent clearly could not lawfullydo. And itsattempt to foistsuch a committee upon its employees was a clear violationof Section8(a)(1).N.L.R.B. v. CabotCarbon Co.,360 U.S.203;N L.R.B. v. NorfolkSouthern Bus Corporation,159 F.2d516, 517-518 (C.A.4), cert.denied 330U.S. 844.5.The alleged restrictive change in policy regarding workby employees on own carsIt is the general Counsel's contention that in March1971 in order to make the employees'working conditionsmore onerous because of their union sympathies,ServiceManager Coyne started requiring the employees to obtaina work or repair order before being permitted to work in theshop on their own cars during their nonworking time. It isundisputed,however,that Respondent did have a policy,announced and posted on its bulletin boards on February6, 1967,which required employees to obtain written permis-sion from Service Manager Coyne before doing any workin the shop on their own cars and which forbade any em-ployee(for safety reasons) to work in the service departmentalone at any time. The written permission was usually in theform of a work order.I have no doubt,as employee Stahovictestified,that he and other employees had in fact in morerecent times worked on their own cars in the shop withouta work order,but this fact,I am convinced,was merely theresultofacareless laxity in the enforcement ofRespondent's policy and not a deliberate nonenforcementor abandonment of thepolicy.In these circumstances, I donot infer any antiunion motivation in Coyne's statement toseveral of the employees in March 1971 that they mustobtain repair orders for work on their own cars.CONCLUSIONS OF LAW1.Respondent has violated Section 8(a)(1) of the Actby coercively interrogating employees about their own andtheir fellow employees'union leadership or sympathies; bymaking statements designed to give the employees the im-pression that Respondent was engaging in surveillance oftheir union activities;by making veiled threats of layoff orother reprisals because of the employees'selection of the 128DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion; by threateninga lossof paid uniforms and hospitali-zation and life insurance if the employees selected the Un-ion to represent them; by soliciting employee complaintswhich had caused the employees to select a union to repre-sent them; by promising to remedy the complaints and byactually remedying most of them; by granting its employeesan additional holiday pay on Good Friday in order to dis-courage their union allegiance; by inaugurating rules re-stricting the normal movement of its employees from onedepartment to another and their customary use of companybulletin boards in order to impede the employees' unionactivities; and by providing for its employees, as a part ofits published employer policy, a committee to be created bythe Respondent, and in which employees were to partic-ipate, to handle employee grievances and other problems.2.At all materialtimes, the Union has been the exclu-sive bargaining representative of Respondent's employeesin the following appropriate bargaining unit:All service department employees at Respondent'sMonroeville, Pennsylvania, dealership including allauto mechanics, body and fendermen, apprentices,helpers, lubricators, lot boys, reconditioners, partsmen,parts truck drivers, and car jockeys; but excluding alloffice clerical employees,salesmen,watchmen andguards, professional employees, and supervisors as de-fined in the Act.3. By refusing on February 10, 1971, and at all timesthereafter to bargain collectively with the Union as the ex-clusive representative of all the employees in the aforesaidappropriate unit, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.4. By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed to them in Section 7 of theAct, in violation of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDY, NECESSITY FOR A BARGAINING ORDERIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act, my recommended Order will require that Re-spondent cease and desist therefrom and take certain af-firmative action necessary to effectuate the policies of theAct.Respondent, while conceding that it has refused to bar-gain with the Union, asserts that a bargaining order, underthe criteria spelled out by the Supreme Court inN.L.R.B.v.Gissel Packing Company,395 U.S. 575, is not warranted.Ido not agree.In refusingto bargain with the Union on and afterFebruary 10, 1971, Respondent, I am convinced, was notmotivated by any good-faith doubt as to the Union's major-ity status in an appropriatebargainingunit but, rather, bya rejection of the principle of collective bargaining and adesire to dissipate the Union's strength. Respondent notonly refused the Union's offer to prove its majority statusthrough a card check by an impartial third party and failedto file any representation petition with the Board to resolveany doubts it belatedly asserted at the hearing but alsoimmediately intensified its campaign to interfere with, re-strain, and coerce its employees in the exercise of theirorganizational rights.It did this by the use of both the carrot and the stick.Thus, while continuing to give the impression that it wasengaging in surveillance of the employees' union activities,itmade veiled threats of reprisals against employees forengaging in union activities, warned a new employee to stayaway from the union troublemakers, threatened that if theUnion was their bargaining representative, employeeswould have to pay all or parts of the cost of their uniformsand their hospitalization and life insurance, the total cost ofwhich Respondent was then itself paying, threatened thatwith the advent of the Union it would be harder for employ-ees to get jobs with Respondent for their friends and rela-tives, and inaugurated rules prohibiting the employees, onthe penalty of reprimand, suspension, or discharge, fromcontinuing their long established practice of moving freelyfrom department to department and of using company bul-letin boards without prior permission from management. Atthe same time, as an inducement to the employees to rejectunion representation, Respondent solicited its employees toair the complaints which had caused them to want a unionto represent them and promised to try to do somethingabout the complaints. It did soon thereafter remedy thecomplaints in whole or in part-though the employees hadtheretofore sought, without success, to have them resolved.Respondent also granted its employees an extra 4-hour paidholiday on Good Friday and presented them with a formalgrievance procedure and a plan for an employee committeeto handle their grievances and other problems-an obviousattempt to furnish a substitute for the Union which theemployees had already chosen as their bargaining repre-sentative.The cumulative effect of this wide range of unfair laborpractices had a natural effect of dissipating the Union'smajority status and was, in my view, sufficiently serious tomake it doubtful, if not impossible, that a fair election canbe held in the near future at which the employees can ex-press a free choice as to bargaining representation. Al-though some of Respondent's unfair labor practices canreadily be remedied by compliance with the traditionalcease-and-desist type of order, some of Respondent's otherunlawful conduct-such as its improvement of the employ-ees'working conditions in response to their complaintswhich Respondent had solicited and its grant of the extraone-half day holiday-is not so easily susceptible to reme-dy.As a practical matter, the Board does not normallyrequire an employer to take back from employees the bene-fits it has unlawfully granted them in order to defeat a unionand I shall not in this case require Respondent to do so.13Under all the circumstances, I find that the employees'choice of a bargaining representative as evidenced by thecards which they signed is more likely to reliably reflect13Respondent will, however, be required by my recommended Order torescind and delete from its rulesbookletthose provisions setting up a formalgrievance procedure and an employee committee to handle the grievancesand other employee problems. It will also be required to rescind and deletefrom its rules booklet the rules restricting movements of its service depart-ment employees and their use of company bulletin boards. BEYERL CHEVROLET, INC.their free choice than would an election and that a bargain-ing order is necessary to remedy Respondent's unlawfulrefusal to bargain with the Union.But independently of thenecessity of such an order to remedy the 8(a)(5) violation,I find that a bargaining order is necessary and appropriateto remedy the serious 8(a)(1) violations herein found.Ameri-can National Stores,Inc.,195 NLRB No. 3;General Stencils,Inc.,195 NLRBNo. 173.Upon the foregoing findings of fact,conclusions oflaw, and the entire record herein,and pursuant to Section10(c) of the Act,it is recommended that there be issued thefollowing.14ORDERBeyerl Chevrolet, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees about their ownor their fellow employees' union activities or sympathies.(b)Making statements designed to give the employeesthe impression that Respondent is engaging in surveillanceof their union activities.(c) Threatening layoffs or other reprisals against em-ployees because of their selection of International Associa-tion of Machinists and Aerospace Workers, District LodgeNo. 63, AFL-CIO, to represent them.(d) Threatening loss of paid uniforms, paid hospitaliza-tion and life insurance premiums, or other benefits becauseof theselectionby employees of the Union to representthem.(e) Soliciting, or promising to remedy, employee com-plaints for the purpose of influencing its employees to rejectrepresentation by the Union.(f)Granting extra paid holiday time or other improve-ments in working conditions for the purpose of influencingemployees to reject the Union as their bargaining represent-ative, provided, however, that nothing herein shall be con-strued as requiring Respondent to withdraw, change orabandon any benefits or improved working conditions cur-rently enjoyed by its employees.(g) Inaugurating rules restricting the movement of em-ployees at Respondent's dealership and their use ofRespondent's bulletin boards in order to impede the em-ployees' union activities.(h) Presenting or suggesting to its employees a plan fora formal grievance procedure or an employee committee tohandle their grievances and other problems.(i)Refusing to bargain with the Union as the exclusiverepresentative of its employees in the following unit foundto be appropriate for purposes of collective bargaining:All service department employees at Respondent'sMonroeville, Pennsylvania, dealership including allautomechanics, body and fendermen, apprentices,helpers, lubricators, lot boys, reconditioners, partsmen,parts truck drivers, and car jockeys; but excluding alloffice clerical employees,salesmen,watchmen andguards, professional employees and Supervisors as de-fined in the Act.(j) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-129teed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Rescind and delete from its rules booklet issued onMarch 25, 1971, those provisions which set up a formalgrievance procedure and an employee committee to handleemployee grievances and other problems and also thoserules which restrict the movement of its service departmentemployees and their use of Respondent's bulletin boards.(b)Upon request, bargain collectively with Interna-tional Association of Machinists and Aerospace Workers,District Lodge No. 63, AFL-CIO, as the exclusive bargain-ing representative of its employees in the unit set forthabove.(c) Post at its Monroeville, Pennsylvania, dealershipcopies of the attached notice marked "Appendix."15 Copiesof said notice, on forms provided by the Regional Directorfor Region 6, shall, after being duly signed by the Respon-dent, be posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify said Regional Director in writing, within 20days from the receipt of this Decision, what steps it hastaken to comply here herewith.1614 In the event no exceptions are filed as provided Sec. 102 46 of the Rulesand Regulations of the National Labor Relations Board, the findings, con-clusions, and recommended Order herein shall, as provided in Sec 102.48 ofthe Rules and Regulations, be adopted by the Board and become itsfindings,conclusions, and order, and all objectionstheretoshall be deemedwaived forall yurposes1In the eventthatthe Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing anOrderof the National Labor RelationsBoard "i6 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 6, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively withInternationalAssociation ofMachinists and Aero-space Workers, District Lodge No. 63, AFL-CIO, asthe exclusive representative of our employees in thefollowing appropriate unit:All service department employees at our Monroe-ville, Pennsylvania, dealership including all auto me-chanics, body and fendermen, apprentices, helpers,lubricators, lot boys, reconditioners, partsmen, partstruck drivers, and carjockeys; but excluding all of-fice clerical employees,salesmen,watchmen and 130DECISIONSOF NATIONALLABOR RELATIONS BOARDguards, professional employees, and supervisors asdefined in the Act.WE WILL rescind and delete from our rules bookletissued on March 25, 1971, those provisions which setup a formal grievance procedure and an employeecommittee to handle employee grievances and otherproblems; WE WILL also rescind and delete from thatbooklet those rules which restrict the movement of ouremployees and their use of our bulletin boards.WE WILL NOT coercively interrogate our employeesabout their own or their fellow employees' union activi-tiesor sympathies.WE WILL NOTmake statements designedto give ouremployees the impression that we are engaging in sur-veillance of their union activities.WE WILL NOT threaten layoffs or other reprisalsagainst our employees because of their selection of theUnion to represent them.WE WILL NOT threaten loss of paid uniforms, paidhospitalization and life insurance premiums, or anyother benefits because of the selection by our employ-ees of the Union to represent them.WE WILL NOT solicit or promise to remedy employeecomplaints for the purpose of influencing our employ-ees to reject representation by the Union.WE WILL NOT grant improvements in the workingconditions of our employees for the purpose of influ-encing them to reject representation by the Union, pro-vided, however, that nothing herein shall be construedas requiring us to withdraw, change, or abandon anybenefits or improved working conditions currently en-joyed by our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirorganizational rights guaranteed under Section 7 of theAct.DatedByBEYERL CHEVROLET, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,1536 Federal Building, 1000 Liberty Avenue, Pittsburgh,Pennsylvania 15222, Telephone 412-644-2977.